1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10
11   SREAM, INC, a California corporation; and       Case No. 2:18-cv-03057-JAM-DB
     ROOR INTERNATIONAL BV, a Foreign
12   Corporation
                                                     STIPULATED ORDER TO:
13                                                     (1) ENTER CONSENT DECREE
          Plaintiffs,
14                                                         FOR PERMANENT
     v.                                                    INJUNCTION AGAINST
15                                                         DEFENDANT ALL STOP
16   ALL STOP SMOKE SHOP, INC., et al.,                    SMOKE SHOP, INC.
                                                       (2) DISMISS THE ACTION
17
          Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                        [PROPOSED] ORDER TO ENTER CONSENT DECREE
1                        ORDER FOR PERMANENT INJUNCTION
2          This Court, having made the following findings of fact and conclusions of law
3    pursuant to the parties’ stipulation:
4          A.      Plaintiffs Sream, Inc. and RooR International BV (collectively “Plaintiffs”)
5    filed suit against Defendant All Stop Smoke Shop, Inc. (“All Stop”), alleging that All Stop
6    violated Sream’s rights under 15 U.S.C. §§ 1114, 1116, 1125(a), (c), and (d), and Cal. Bus
7    & Prof. § 17200 et seq. (“Action”);
8          B.      The Parties entered into a settlement on February 6, 2019, which requires
9    entry of the stipulated judgment set forth herein which requires entry of the stipulated
10   judgment set forth herein;
11         And good cause appearing therefore, IT IS HEREBY ORDERED, ADJUDGED,
12   AND DECREED THAT:
13         1.      For the purposes of binding preclusive effect on All Stop as to disputes
14   occurring after February 6, 2019, between All Stop and either Plaintiff, and only for such
15   purposes, All Stop admits the following:
16              a. Mr. Martin Birzle, including through his successor in interest RooR
17                 International BV (collectively “RIBV”), has been at all times since the dates of
18                 issuance, the owner of United States Trademark Registration Nos. 2,235,638;
19                 2,307,176; and 3,675,839 (the “RooR Marks”) and of all rights thereto and
20                 thereunder.
21              b. The RooR Marks are valid and enforceable.
22              c. Since at least 2013, Plaintiff Sream, Inc. has been the exclusive licensee of the
23                 RooR Marks in the United States. RIBV has been granted all enforcement
24                 rights to Sream to sue for obtain injunctive and monetary relief for past and
25                 future infringement of the RooR Marks in the United States.
26         2.      Effective February 6, 2019, All Stop, and those acting on All Stop’s behalf
27   (including its owners, shareholders, principals, officers, agents, servants, employees,
28   independent contractors, and partners):
                                                    2
                            [PROPOSED] ORDER TO ENTER CONSENT DECREE
1               a. are permanently enjoined from producing, manufacturing, distributing, selling,
2                  offer for sale, advertising, promoting, licensing, or marketing (i) any product
3                  bearing the RooR Marks or (ii) any design, mark, or feature that is confusingly
4                  similar to the RooR Marks;
5               b. shall permanently discontinue any and all use of, and will not in the future
6                  adopt, use, apply to register or register the term “RooR” or any term
7                  substantially similar to any of the RooR Marks in any designation of source,
8                  logo, slogan, email address, domain name or URL, social media site, website
9                  or embedded in code for website, metatag, correspondence, letterhead,
10                 business cards, promotional marketing material, public filings, and/or signage,
11                 unless expressly authorized in writing by Plaintiffs; and
12              c. shall not at any time take any action, or assist another in taking any action,
13                 contesting or in any way impairing or tending to impair the RooR Marks.
14         (Sections 2, 2(a), 2(b), and 2(c) are collectively, the “Permanent Injunction”).
15         3.      All Stop is bound by the Permanent Injunction regardless of whether RIBV
16   assigns or licenses the RooR Marks to another for so long as such trademark rights are
17   subsisting, valid, and enforceable. The Permanent Injunction inures to the benefit of
18   RIBV’s successors, assignees, and licensees.
19         4.      The Eastern District of California shall retain jurisdiction over all disputes
20   between and among the Parties arising out of the Permanent Injunction.
21         5.      The Parties waive any rights to appeal this Permanent Injunction.
22         6.      After entry of the Permanent Injunction, the Action shall be dismissed with
23   prejudice. Each party shall bear their own attorneys’ fees and costs. IT IS SO ORDERED.
     Dated:2/8/19______________________
24
                                                         /s/ John A. Mendez____________
25                                                       John A. Mendez
26                                                       United States District Court Judge

27
28
                                                     3
                            [PROPOSED] ORDER TO ENTER CONSENT DECREE
